              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 1 of 24




 1                                                                       The Honorable John C. Coughenour
                                                                         The Honorable Richard A. Jones
 2
                                                                         The Honorable Michelle L. Peterson
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                                          NO.         CR20-136JCC
11
                                         Plaintiff,
12                                                                       UNITED STATES’ MEMORANDUM
      v.                                                                 IN SUPPORT OF DETENTION
13
14    LAURA RODRIGUEZ-MORENO, et al.,
15                                       Defendants.
16
17    UNITED STATES OF AMERICA,                                          NO.         CR20-137RAJ

18                                       Plaintiff,
                                                                         UNITED STATES’ MEMORANDUM
19    v.                                                                 IN SUPPORT OF DETENTION
20    GONZALO VILLASENOR, et al.,
21                                       Defendants.
22
      UNITED STATES OF AMERICA,                                          NO.         MJ20-560
23
24                                       Plaintiff,
                                                                         UNITED STATES’ MEMORANDUM
25    v.                                                                 IN SUPPORT OF DETENTION
26    JESUS DANIEL LERMA-JARAS, et al.,
27                                       Defendants.
28
     U.S. Memo in Support of Detention - 1                                                  UNITED STATES ATTORNEY
                                                                                           700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                           SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;                 (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
               Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 2 of 24




 1
       UNITED STATES OF AMERICA,                                          NO.         MJ20-561
 2
                                          Plaintiff,
 3                                                                        UNITED STATES’ MEMORANDUM
       v.                                                                 IN SUPPORT OF DETENTION
 4
       RICARDO BARRAZA VIZCARRA,
 5
                                          Defendant.
 6
 7
                                              I.       INTRODUCTION
 8
             The United States respectfully submits this memorandum in support of its detention
 9
     motions in these four closely related matters. While there are two Indictments and two
10
     Complaints, all four cases stem from a single investigation. This memorandum will provide a
11
     brief overview of the investigation that led to these charges, summarize the applicable law
12
     (which is of course well known to the Court), and then address some specific issues presently
13
     known to the government that apply to individual defendants relevant to that defendant’s
14
     continued detention.
15
     II.     BACKGROUND OF THE INVESTIGATION
16
             The cases named above arise from a nearly two-year long investigation by the DEA
17
     and other law enforcement agencies. This investigation revealed two separate, but at times
18
     overlapping, conspiracies by the charged individuals (and others, known and unknown) to
19
     distribute methamphetamine, heroin, and fentanyl. Investigators conducted hundreds of hours
20
     of surveillance, obtained permission to track multiple cell phones and vehicles, conducted
21
     more than a dozen controlled buys, and seized narcotics on at least ten occasions.
22
             The investigation involved the use of the following court-authorized Title III wire
23
     intercepts:
24
                    On October 15, 2019, the Honorable James L. Robart, United States District
25                   Judge, authorized the interception of wire and electronic communications over
26                   TT3 and TT4, used by Gonzalo VILLASENOR, and TT6, used by Julio Cesar
                     RAMIREZ-MENESES.
27
28
      U.S. Memo in Support of Detention - 2                                                  UNITED STATES ATTORNEY
                                                                                            700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                           SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;                 (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
                  Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 3 of 24




 1                   On November 22, 2019, the Honorable Ricardo S. Martinez, United States
                      District Judge, authorized the continued interception of wire and electronic
 2
                      communications over TT3 and TT4, used by VILLASENOR, the initial
 3                    interception of wire and electronic communications over TT17 and TT241, used
                      by Bryan Michael POLLESTAD, and TT22, used by Emanuel CAMPOS-
 4
                      PANTOJA, and the initial interception of wire communications over TT16, used
 5                    by Jesus Deleon.
 6
                     On November 26, 2019 the Honorable Ricardo S. Martinez, United States
 7                    District Judge, authorized the interception of wire and electronic
                      communications over TT24, used by POLLESTAD.
 8
 9                   On April 9, 2020, the Honorable Ricardo S. Martinez, United States District
10                    Judge, authorized the interception of wire and electronic communications over
                      TT40, used by Laura RODRIGUEZ-MORENO.
11
12                   On May 27, 2020, the Honorable Ricardo S. Martinez, United States District
                      Judge, authorized the interception of wire and electronic communications over
13                    TT40, used by RODRIGUEZ-MORENO, and TT41, used by Jose MORALES-
14                    FLORES.

15                   On June 22, 2020, the Honorable Ricardo S. Martinez, United States District
16                    Judge, authorized the continued interception over TT40 and TT41, used by
                      RODRIGUEZ-MORENO and MORALES-FLORES, and the initial
17                    interception of wire and electronic communications over TT48, used by
18                    MORALES-FLORES.

19              The wiretaps and other investigative techniques revealed the three conspiracies charged
20 in the two indictments. While POLLESTAD is the only defendant charged in two
21 conspiracies, the uncharged individuals, including one of the Mexican sources of supply,
22 bridge the two indictments. In fact, it was the investigation into POLLESTAD that led to the
23 identification of the DTO run by RODRIGUEZ-MORENO and MORALES-FLORES.
24 During the pre-takedown portion of the investigation, investigators purchased and/or seized
25
26
     1
      On November 26, 2019, agents obtained a revised wiretap Order from Judge Martinez to correct the
27
     area code of TT24 from 206-970-2993 to 425-970-2993 therefore interception of 206-970-2993 did
28   not occur.
         U.S. Memo in Support of Detention - 3                                            UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5200
         U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
         U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
         U.S. v. Barraza Vizcarra, MJ20-561
                  Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 4 of 24




 1 over 15 kilograms of methamphetamine, over 2 kilograms of heroin, and more than 2,000 pills
 2 containing and/or believed to contain fentanyl.2
 3              On August 26, 2020, the Grand Jury returned two indictments charging a total of 18
 4 defendants with 40 counts, including Conspiracy to Distribute Methamphetamine, Heroin and
 5 Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and 846, Distribution of Methamphetamine,
 6 Heroin and Fentanyl, in violation of 21 U.S.C. § 841(a)(1), Possession of Methamphetamine,
 7 Heroin and Fentanyl, with Intent to Distribute, in violation of 21 U.S.C. § 841(a)(1), and
 8 Carrying a Firearm During and in Relation to a Drug Trafficking Crime, in violation of 18
 9 U.S.C. § 924(c). Six defendants were charged under CR20-136JCC and twelve defendants
10 were charged under CR20-137RAJ.
11              On August 28, 2020, Magistrate Judge Mary Alice Theiler authorized search
12 warrants—based on a single application—for 20 locations and 21 vehicles associated with
13 both cases. On August 31, 2020, an additional search warrant was obtained for one residence.
14 On September 1, 2020, a search warrant for a storage locker was obtained. Investigators
15 executed the warrants on September 1, 2020, and found more than 17 kilograms of
16 methamphetamine, four kilograms of heroin, smaller amounts of fentanyl and cocaine, ten
17 firearms, and over $85,000 in cash. As mentioned above, investigators arrested ten of the
18 defendants indicted in the Rodriguez-Moreno and Villasenor cases, along with three other
19 individuals who were subsequently charged in two separate complaints. More specifically,
20 investigators also arrested Jesus Daniel LERMA-JARAS and Lionel GONZALEZ-TORRES,
21 who are charged under MJ20-560, and Ricardo BARRAZA VIZCARRA, who is charged
22 under MJ20-561.
23                                 III.     LEGAL STANDARDS FOR DETENTION

24              This Court is of course quite familiar with the legal standards governing detention or
25 release. To summarize, the Bail Reform Act provides that a court should detain a defendant
26
27   2
      All drug quantities in this memorandum are estimates, and include drugs that have been tested by
28   the DEA lab, as well as those that are still awaiting testing.
         U.S. Memo in Support of Detention - 4                                            UNITED STATES ATTORNEY
                                                                                         700 STEWART STREET, SUITE 5200
         U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
         U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
         U.S. v. Barraza Vizcarra, MJ20-561
               Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 5 of 24




 1 pending trial if “no condition or combination of conditions . . . will reasonably assure the
 2 appearance of the person as required and the safety of any other person and the community.”
 3 18 U.S.C. § 3142(f). The United States typically bears the burden of showing that a defendant
 4 poses a danger to the community by clear and convincing evidence, and it bears the burden of
 5 showing that a defendant poses a flight risk by a preponderance of the evidence. United States
 6 v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991).
 7           The Bail Reform Act identifies four factors that a court should consider in analyzing
 8 detention issues: “(1) The nature and circumstances of the offense charged, including whether
 9 the offense . . . involves a narcotic drug; (2) the weight of the evidence . . . ; (3) the history and
10 characteristics of the person, including . . . family ties, employment, financial resources, length
11 of residence in the community, community ties, past conduct, history relating to drug or
12 alcohol abuse, criminal history, . . . ; and . . . (4) the nature and seriousness of the danger to
13 any person or the community that would be posed by the person’s release . . . .” 18 U.S.C. §
14 3142(g). Of these factors, the weight of evidence is least important, and the statute neither
15 requires nor permits pretrial determination of guilt. 18 U.S.C. § 3142(g).
16           As noted above, the government generally has the burden of proof and persuasion
17 regarding detention. However, all of the defendants in this matter are charged with one or more
18 serious Title 21 offenses. As to those charges, the Bail Reform Act expressly provides that:
19           [s]ubject to rebuttal by the person, it shall be presumed that no condition or
             combination of conditions will reasonably assure the appearance of the person
20           as required and the safety of the community if the judicial officer finds that there
21           is probable cause to believe that the person committed an offense for which a
             maximum term of imprisonment of ten years or more is prescribed in the
22
             Controlled Substances Act (21 U.S.C. 801 et seq.) . . . or an offense under
23           section 924(c) . . . of title 18 of the United States Code . . .
24 18 U.S.C. § 3142(e). The return of an indictment is sufficient to support a finding of probable
25 cause, triggering the rebuttable presumption. United States v. Hazime, 762 F.2d 34, 37 (6th
26 Cir. 1985); United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986); United States v. Stricklin,
27 932 F.2d 1353, 1354 (10th Cir. 1991).
28
      U.S. Memo in Support of Detention - 5                                            UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
                  Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 6 of 24




 1           In a case where the presumption applies, Courts have found that the defendant bears the
 2 burden of producing evidence that he does not pose a danger to the community or risk of flight
 3 in order to rebut the presumption. See United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003);
 4 United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.2001);. Stricklin, 932 F.2d at 1354. The
 5 government retains the burden of persuasion. Mercedes, 254 F.3d at 436.
 6           However, even if a defendant has met his burden of production relating to these two
 7 factors, the presumption favoring detention does not disappear. Rather, it remains a factor to
 8 be considered among those weighed by the district court. See Stricklin, 932 F.2d at 1354-55;
 9 Mercedes, 254 F.3d at 436; United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992). If the
10 presumption were to vanish once a defendant produced some evidence, courts would not give
11 adequate deference to the fact that Congress has determined “that drug offenders pose a special
12 risk of flight and dangerousness to society.” United States v. Martir, 782 F.2d 1141, 1144 (2d
13 Cir. 1986); United States v. Hare, 873 F.2d 796, 798 99 (5th Cir.1989).
14           Finally, it is well settled that at a detention hearing the government may present
15 evidence by way of an evidentiary proffer sufficient to make the court aware of the defendant’s
16 role in the offense, the weight of the evidence against the defendant, and other relevant factors.
17 See, e.g. United States v. Salerno, 481 U.S. 739, 743 (1987); United States v. Winsor, 785 F.2d
18 757 (9th Cir. 1986); United States v. Cardenas, 784 F.2d 937 (9th Cir.), vacated as moot upon
19 defendant’s conviction, 792 F.2d 906 (9th Cir. 1986). The statements of fact herein, which are
20 based on the wiretap and search warrant affidavits sworn to the Court, and a summary of the
21 results of said searches, is presented as such a proffer.
22                      IV.      INDIVIDUAL DEFENDANT ROLES AND ANALYSIS

23           The following defendants present particular risks of flight and/or a danger to the
24 community due to their role in the offense, immigration status, criminal history, possession of
25 firearms, or some combination of the above.
26           //
27           //
28           //
      U.S. Memo in Support of Detention - 6                                            UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 7 of 24




 1                                  Villasenor Indictment (CR20-137RAJ)
 2          1.       Gonzalo VILLASENOR

 3          VILLASENOR is charged with the following 22 crimes:

 4                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 846
 5
                  Count 2: Distribution of Methamphetamine and Heroin, 18 U.S.C. § 2; 21 U.S.C.
 6                 § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
                  Count 3: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
 7                 841(b)(1)(B)
 8                Count 4: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                   841(b)(1)(C)
 9
                  Count 5: Distribution of Fentanyl, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
10                 841(b)(1)(C)
11
                  Count 7: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
12                 841(b)(1)(C)

13                Count 10: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
                   § 841(a)(1), 841(b)(1)(A)
14
                  Count 11: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
15                 § 841(a)(1), 841(b)(1)(A)
16                Count 14: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B)
17
18                Count 15: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A)
19
                  Count 16: Possession of Methamphetamine and Fentanyl with the Intent to
20                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
21                Count 17: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B)
22
                  Count 19: Possession of Methamphetamine and Heroin with the Intent to
23                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
24                Count 21: Possession of Methamphetamine with the Intent to Distribute, 18
                   U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
25
26                Count 22: Possession of Methamphetamine and Fentanyl with the Intent to
                   Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
27
                  Count 23: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
28                 U.S.C. § 841(a)(1), 841(b)(1)(B)
     U.S. Memo in Support of Detention - 7                                            UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
               Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 8 of 24




 1
                  Count 24: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 2                 U.S.C. § 841(a)(1), 841(b)(1)(B)
 3                Count 25: Possession of Methamphetamine with the Intent to Distribute, 18
                   U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
 4
                  Count 26: Possession of Methamphetamine with the Intent to Distribute, 18
 5                 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
 6                Count 27: Possession of Methamphetamine, Heroin and Fentanyl with the Intent
 7                 to Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B),
                   841(b)(1)(C)
 8
                  Count 28: Possession of Methamphetamine and Fentanyl with the Intent to
 9                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B
10                Count 29: Carrying a Firearm During and in Relation to a Drug Trafficking
                   Crime, 18 U.S.C. § 924(c)(1)(A)(i)
11
         VILLASENOR was the user of two intercepted cell phones. The intercepts revealed that
12
     VILLASENOR was the leader of a Drug Trafficking Organization and was personally
13
     responsible for distributing large amounts of methamphetamine, heroin and fentanyl in the
14
     Western District of Washington. VILLASENOR was assisted by, and directed the activities
15
     of, several individuals, including his girlfriend at the time, Jocelyn LEYVA-CASTELLANOS.
16
     On December 20, 2019, VILLASENOR was contacted by investigators shortly after receiving
17
     ten kilograms of methamphetamine, which he intended to redistribute locally.                               The
18
     methamphetamine was seized from a large piece of luggage in his car; a loaded semiautomatic
19
     firearm was found under the driver’s seat next to 1,000 pills containing fentanyl, which he
20
     intended to deliver to coconspirator Julius SUPNET later that evening. This was not the first
21
     time VILLASENOR chose to arm himself prior to conducting his drug trafficking activities.
22
     On December 5, 2019, he retrieved two firearms, one for himself and one for his associate
23
     “Jose”, prior to conducting a 10-pound methamphetamine deal with SUPNET.
24
             VILLASENOR does not have any criminal history.
25
             VILLASENOR’s citizenship and immigration status is unknown at this time.
26
     VILLASENOR has significant family ties in Mexico. In fact, he returned to Mexico several
27
     times during the investigation and later fled to Mexico after his contact with law enforcement
28
      U.S. Memo in Support of Detention - 8                                            UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
               Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 9 of 24




 1 on December 20, 2019. He remained there, with his mother, until finally returning to the
 2 United States just weeks prior to his arrest. Investigators found a small amount of cocaine in
 3 VILLASENOR’s apartment.
 4           2.       Jocelyn LEYVA-CASTELLANOS
 5            LEYVA-CASTELLANOS is charged with the following nine crimes:
 6                 Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                    U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 846
 7
                   Count 2: Distribution of Methamphetamine and Heroin, 18 U.S.C. § 2; 21 U.S.C.
 8                  § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 846
 9                 Count 3: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                    841(b)(1)(B)
10
                   Count 4: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
11                  841(b)(1)(C)
12                 Count 5: Distribution of Fentanyl, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
13                  841(b)(1)(C)

14                 Count 11: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
                    § 841(a)(1), 841(b)(1)(A)
15
                   Count 22: Possession of Methamphetamine and Fentanyl with the Intent to
16                  Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
17                 Count 24: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                    U.S.C. § 841(a)(1), 841(b)(1)(B)
18
                   Count 25: Possession of Methamphetamine with the Intent to Distribute, 18
19                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
20
             LEYVA-CASTELLANOS helped VILLASENOR distribute methamphetamine,
21
     heroin and fentanyl throughout the investigation. LEYVA-CASTELLANOS routinely met
22
     with the CS who was working with investigators and consistently met with the DTO’s largest
23
     redistributors, SUPNET and Bryan POLLESTAD, to deliver large quantities of drugs and to
24
     collect cash drug proceeds. Investigators found a significant amount of cash, a scale and drug
25
     ledgers in her apartment.
26
             LEYVA-CASTELLANOS does not have any criminal history.
27
             LEYVA-CASTELLANOS’ citizenship and immigration status is unknown at this time.
28
      U.S. Memo in Support of Detention - 9                                            UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 10 of 24




 1          3.       Julio Cesar RAMIREZ-MENESES
 2          RAMIREZ-MENESES is charged with the following five crimes:
 3                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(C), and 846
 4
                  Count 6: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
 5                 § 841(a)(1), 841(b)(1)(A)
 6                Count 8: Count 6: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
                   § 841(a)(1), 841(b)(1)(A)
 7
                  Count 9: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
 8                 841(b)(1)(C)
 9                Count 20: Possession of Methamphetamine and Fentanyl with the Intent to
10                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(C)

11               RAMIREZ-MENESES is a close associate of VILLASENOR and were believed to
12 have shared the same source of supply in Mexico. RAMIREZ-MENESES distributed large
13 quantities of methamphetamine and heroin, as evidenced by three controlled buys, and was
14 found in possession of pills containing fentanyl and close to three and a half kilograms of
15 methamphetamine when he was arrested in November 2019. Immediately after his November
16 2019 arrest, while still with investigators, RAMIREZ-MENESES alerted VILLASENOR that
17 he had been arrested, which led to VILLASENOR and LEYVA-CASTELLANOS to take
18 corrective action.
19          RAMIREZ-MENESES does not have any criminal history.
20          RAMIREZ-MENESES’ citizenship and immigration status is unknown at this time.
21          4.       Julius B. SUPNET
22          SUPNET is charged with the following seven crimes:
23                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), 841(b)(1)(C), and 846
24
                  Count 12: Possession of Heroin and Fentanyl with the Intent to Distribute, 18
25                 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
26                Count 13: Carrying a Firearm During and in Relation to a Drug Trafficking
                   Crime, 18 U.S.C. § 924(c)(1)(A)(i)
27
28
     U.S. Memo in Support of Detention - 10                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 11 of 24




 1                Count 21: Possession of Methamphetamine with the Intent to Distribute, 18
                   U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
 2
                  Count 24: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 3                 U.S.C. § 841(a)(1), 841(b)(1)(B)
 4                Count 25: Possession of Methamphetamine with the Intent to Distribute, 18
                   U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
 5
                  Count 26: Possession of Methamphetamine with the Intent to Distribute, 18
 6                 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
 7
             SUPNET was one of VILLASENOR’s largest redistributors who regularly obtained
 8
     multiple pounds of methamphetamine from VILLASENOR. Between November 23, 2019
 9
     and December 17, 2019, he obtained at least 22 pounds of methamphetamine from
10
     VILLASENOR and LEYVA-CASTELLANOS. As mentioned above, on December 1, 2019
11
     alone, SUPNET obtained ten pounds of methamphetamine from VILLASENOR. SUPNET
12
     also redistributed heroin, and obtained 25 ounces from VILLASENOR, through LEYVA-
13
     CASTELLANOS, on November 28, 2019. SUPNET was also set to receive 1,000 pills
14
     containing fentanyl prior to VILLASENOR’s arrest on December 20, 2019.
15
             In addition, SUPNET was also involved in a particularly concerning event on
16
     September 30, 2019. That night, a couple called 911 to report that an occupant of black Toyota
17
     Tacoma without a front license plate pointed a black handgun at them while driving on
18
     Interstate 5. Police located a truck matching the description and conducted a high-risk stop
19
     near Burlington. SUPNET was driving; there was also a female passenger in the car. No
20
     firearm was located during the search at the scene and the truck was impounded. During a later
21
     search of the truck pursuant to a warrant, police recovered a fanny pack on the passenger side
22
     floorboard that contained a holster, several large packages of heroin totaling close to pound,
23
     and a plastic bag holding 176 pills containing fentanyl. Police also found a loaded, black Glock
24
     20, 10mm handgun, bearing serial number VM498 under the driver’s seat. The magazine was
25
     loaded with 10 rounds of ammunition. SUPNET was charged with Assault in the Second
26
     Degree for this conduct in Skagit County Superior Court and the case is still pending. This
27
     event is also the basis for Counts 12 and 13 in the Villasenor Indictment.
28
      U.S. Memo in Support of Detention - 11                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 12 of 24




 1          SUPNET has one conviction for Assault in the Fourth Degree (2020).
 2          SUPNET is a citizen of the Philippines, but his immigration status is unknown at this
 3 time.
 4          5.       Bryan Michael POLLESTAD
 5          POLLESTAD is charged with the following seven crimes:
 6                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B) and 846
 7
                  Count 22: Possession of Methamphetamine and Fentanyl with the Intent to
 8                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
 9                Count 23: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B)
10
                  Count 27: Possession of Methamphetamine, Heroin and Fentanyl with the Intent
11                 to Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B),
12                 841(b)(1)(C)

13                Count 30: Count 1: Conspiracy to Distribute Methamphetamine, Heroin and
                   Fentanyl, 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B), and 846
14
                  Count 31: Possession of Methamphetamine, Heroin and Fentanyl with the Intent
15                 to Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
16                Count 33: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A)
17
18          Like SUPNET, POLLESTAD distributed very large quantities of methamphetamine

19 and heroin, in addition to regularly distributed pills containing fentanyl. Investigators also
20 discovered, through intercepting POLLESTAD’s phones, that he was also obtaining large
21 amounts methamphetamine, heroin and fentanyl from a separate Mexican-based supplier,
22 Omar Peinado. On November 30, 2019, he obtained seven pounds of methamphetamine, ten
23 ounces of heroin (he actually wanted 25 ounces, but Peinado’s runner only had ten), and 500
24 pills believed to contain fentanyl. Within minutes of receiving the drugs, investigators believe
25 POLLESTAD redistributed four pounds of methamphetamine, including two pounds to Travis
26 Eugene KEEL. POLLESTAD was arrested shortly thereafter and investigators seized the
27 remaining four pounds of methamphetamine, ten ounces of heroin and 500 pills, in addition to
28 other, smaller amounts of drugs. Five days later, after his release from custody, POLLESTAD
     U.S. Memo in Support of Detention - 12                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 13 of 24




 1 arranged to obtain a kilogram of heroin from Peinado, but the runner, Jesus Isrrael TAPIA-
 2 ALVARADO, was arrested by investigators as he approached POLLESTAD’s motel room.
 3          POLLESTAD successfully fled from investigators on both November 27, 2019 (car
 4 chase and then fled on foot) and December 5, 2019 (burrowed through motel room wall and
 5 then fled on foot), and attempted to flee when he was arrested on November 30, 2019. In
 6 addition, firearms and/or firearm parts and ammunition were recovered on each of those
 7 occasions.
 8          POLLESTAD also has other federal drug and firearm charges pending in this district
 9 before the Honorable Judge Lasnik, and is currently being held in custody at the FDC on that
10 matter.      In that case, POLLESTAD urged an undercover officer to take a hit of
11 methamphetamine during a controlled buy and the UC refused. POLLESTAD got increasingly
12 anxious and instructed the driver to drive away. Law enforcement stopped the car, arrested
13 POLLESTAD and recovered the drugs, a large amount of cash and a loaded firearm from
14 where POLLESTAD was seated.
15          POLLESTAD has the following criminal history: Felonies (4) – VUCSA Possession
16 (2016), Taking Motor Vehicle in the Second Degree (2016), Felony Violation of a No Contact
17 Order (2011, 2011); Non-Felonies (19) – Inflict Corporal Injury – Domestic Violence (CA
18 2011), DUI (2014), Ignition Interlock (2015), Negligent Driving in the First Degree (2015),
19 Physical Control (2006), Hit & Run (2014, 2012), Reckless Driving (2014), Vehicle Prowling
20 in the Second Degree (2011), Violation of a No Contact Order (2011), Assault in the Fourth
21 Degree – Domestic Violence (2003), Possession of Drug Paraphernalia (2018), Obstruction of
22 a Law Enforcement Officer (2018), DWLS1 (2015), DWLS2 (2015), DWLS3 (2015, 2014,
23 2013), NVOL (2013).
24          POLLESTAD also was recently arrested for felony drug and firearm charges in June
25 2019, for rape, kidnapping, assault and unlawful possession of a firearm in November 2019
26 and felony drug, assault and harassment charges in March 2020, but the dispositions, if any,
27 are unknown.
28          POLLESTAD is a United States citizen.
     U.S. Memo in Support of Detention - 13                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 14 of 24




 1          6.       Edgar Efren OLIVAS-ARMENTA
 2          OLIVAS-ARMENTA is charged with the following three crimes:
 3                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B) and 846
 4
                  Count 14: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 5                 U.S.C. § 841(a)(1), 841(b)(1)(B)
 6                Count 18: Possession of Methamphetamine and Heroin with the Intent to
                   Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B)
 7
 8          OLIVAS-ARMENTA regularly obtained five ounces of heroin to redistribute to

 9 another individual, referred to as “the Oregano”, who is believed to live in Oregon. When “the
10 Oregano” expressed an interested in selling methamphetamine, OLIVAS-ARMENTA was
11 quick to accommodate and acquired a two-ounce sample from VILLASENOR. On that
12 particular occasion, investigators observed OLIVAS-ARMENTA drop off a teenage male,
13 believed to be his son, to retrieve the methamphetamine from VILLASENOR’s Hummer.
14        OLIVAS-ARMENTA appears to have three felony Illegal Reentry convictions (2006,

15 2007, 2017), as well as non-felony offenses for DUI (AZ 2006), Hit and Run (2000) and
16 DWLS3 (2002). OLIVAS-ARMENTA was also recently arrested for the offense of Assault
17 in the Second Degree in February 2020, but the disposition, if any, is unknown.
18         OLIVAS-ARMENTA is a citizen of Mexico and ICE has lodged a detainer for him.
            7.       Rozzy Marie MCGEE
19
20          MCGEE is charged with the following three crimes:
21                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C) and 846
22
                  Count 16: Possession of Methamphetamine and Fentanyl with the Intent to
23                 Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
24                Count 19: Possession of Methamphetamine and Heroin with the Intent to
                   Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
25
            MCGEE regularly obtained and redistributed smaller, yet significant, amounts of
26
     methamphetamine, heroin and pills believed to contain fentanyl for VILLASENOR.
27
28
     U.S. Memo in Support of Detention - 14                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 15 of 24




 1          MCGEE has the following criminal history: Felonies (3) – VUCSA Possession of
 2 Heroin (2011), Residential Burglary (2006), Unlawful Possession of a Firearm in the Second
 3 Degree (2003); Non-Felonies (5) - Reckless Endangerment – Domestic Violence (2011),
 4 Attempted Theft in the Second Degree (2009), Theft in the Third Degree (2007), Possession
 5 of Marijuana (2012), Possession of Drug Paraphernalia (2012).
 6          MCGEE was also recently arrested on felony drug and theft charges in August 2019
 7 and February 2020, but the dispositions, if any, are unknown.
 8          MCGEE is a United States citizen.
 9          8.       Emanuel CAMPOS-PANTOJA
10          CAMPOS-PANTOJA is charged with the following three crimes:
11                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A) and 846
12
                  Count 15: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
13                 U.S.C. § 841(a)(1), 841(b)(1)(A)
14                Count 17: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B)
15
16          CAMPOS-PANTOJA served as an alternate source of supply for heroin to

17 VILLASENOR. Investigators are aware of two instances in which CAMPOS-PANTOJA
18 supplied VILLASENOR with heroin. On October 21, 2019, CAMPOS-PANTOJA supplied
19 a kilogram of heroin to VILLASENOR, who immediately turned around and sold it to Anthony
20 Michael SHEPHERD. About two weeks later, on November 2, 2019, he supplied
21 VILLASENOR with a half-kilogram of heroin.
22      CAMPOS-PANTOJA does not have any criminal history.

23          CAMPOS-PANTOJA’s citizenship and immigration status is unknown at this time.
24          9.       Francisco Javier CARRILLO

25          CARRILLO is charged with the following three crimes:
26                Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                   U.S.C. § 841(a)(1), 841(b)(1)(A) and 846
27
                  Count 15: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
28                 U.S.C. § 841(a)(1), 841(b)(1)(A)
     U.S. Memo in Support of Detention - 15                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 16 of 24




 1
                    Count 17: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 2                   U.S.C. § 841(a)(1), 841(b)(1)(B)
 3 CARRILLO is a close associate of VILLASENOR and would occasionally obtain pills to
 4 distribute to his employees. In addition, CARRILLO served as an intermediary between
 5 VILLASENOR and CAMPOS-PANTOA and facilitated both deliveries of heroin discussed
 6 above. When investigators entered his house on September 1, 2020, CARRILLO was gone
 7 and his wife is believed to have alerted him of investigator’s interest in him. CARRILLO’s
 8 wife is also believed to have flushed a significant amount of drugs down the toilet while
 9 investigators were conducting a surround and call out. This belief is based on the presence of
10 drug packaging and a pair of scissors found near a plugged toilet. Investigators found drug
11 wrappings in the house consistent with 10 to 15 large packages/kilograms of drugs. Smaller
12 amounts of meth, pills, cocaine (both powder and crack cocaine) were found in the home.
13           CARRILLO does not have any criminal history.
14           CARRILLO’s citizenship and immigration status is unknown at this time.
15           10.      Anthony Michael SHEPHERD
16           SHEPHERD is charged with the following two crimes:
17        Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21 U.S.C.
           § 841(a)(1), 841(b)(1)(A) and 846
18
          Count 15: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21 U.S.C.
19         § 841(a)(1), 841(b)(1)(A)
20
             SHEPHERD communicated intermittently with VILLASENOR and, as descried above,
21
     obtained a kilogram of heroin from VILLASENOR on October 21, 2019. After his arrest, on
22
     September 1, 2020, investigators found approximately $4,500. Varying amounts of heroin
23
     were located in different places in the home and in SHEPHERD’s vehicle, including several
24
     ounces in a safe in what appeared to be a roommate’s room. Investigators also recovered one
25
     firearm from SHEPHERD’s residence (a .380 caliber pistol) and two more firearms from his
26
     storage unit (a .22 caliber pistol and a 9 mm pistol with an obliterated serial number).
27
28
      U.S. Memo in Support of Detention - 16                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 17 of 24




 1          SHEPHERD has the following criminal history: Felonies – Attempted Possession of a
 2 Controlled Substance with Intent to Distribute (NY 2007), Attempted Possession of a
 3 Controlled Substance (NY 2007), Evidence Tampering (NY, 2009), Attempted Possession of
 4 a Weapon (NY, 2008), Violation of a No Contact Order (NY, 2011); Non-Felonies -
 5 Dangerous Weapon Violation (2017), Contempt of Court (2012), Possession of Drug
 6 Paraphernalia (2017), Theft in the Third Degree (2019, 2017), Petit Larceny (NY, 2011, 2014),
 7 Criminal Trespass in the First Degree (2018, 2017).
 8                   SHEPHERD is a United States citizen.
 9          11.      Travis Eugene KEEL
10          KEEL is charged with the following two crimes:
11       Count 30: Count 1: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl,
          21 U.S.C. § 841(a)(1), 841(b)(1)(A), and 846
12
         Count 32: Possession of Methamphetamine with the Intent to Distribute, 18 U.S.C. § 2;
13        21 U.S.C. § 841(a)(1), 841(b)(1)(A)
14          KEEL is a close associate of POLLESTAD and they engaged in several drug-related
15 conversations. As described above, on November 30, 2019, POLLESTAD arranged to obtain
16 five pounds of methamphetamine, ten ounces of heroin and 500 pills from Peinado’s runner.
17 During that time, POLLESTAD also finalized discussions with KEEL and agreed to give
18 KEEL two pounds of methamphetamine. As a result of KEEL’s methamphetamine order,
19 POLLESTAD increased his order from five to seven pounds. Then, minutes after obtaining
20 the drugs from Peinado’s runner, investigators observed a POLLESTAD meet with KEEL to
21 deliver his two pounds of methamphetamine, consistent with the intercepted phone calls.
22        KEEL is also the subject of a Seattle Police Department investigation that resulted in
23 his arrest on drug, firearm and explosives charges. KEEL is currently in custody at the
24 Snohomish County Jail awaiting trial on those charges.
25        KEEL has the following criminal history: Felonies (8) – Attempt to Elude Pursuing
26 Police Officers (2004, 2004, 1991), Possession of Methamphetamine with Intent to Distribute
27 (2004, 2004), Possession of Heroin (1996), Possession of Methamphetamine (1996), Bail
28 Jumping (2004); Non-Felonies (10) – Theft in the Third Degree (2000, 1993), Assault in the
     U.S. Memo in Support of Detention - 17                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 18 of 24




 1 Fourth Degree – Domestic Violence (1998), Disorderly Conduct (2001), DWLS2 (1994),
 2 DWLS3 (2003, 2000, 1992, 1988, 1987).
 3          KEEL is a United States citizen.
 4          12.      Jesus Israel TAPIA-ALVARADO
 5          TAPIA-ALVARADO is charged with the following two crimes:
 6                 Count 30: Conspiracy to Distribute Methamphetamine, Heroin and Fentanyl, 21
                    U.S.C. § 841(a)(1), 841(b)(1)(A) and 846
 7
                   Count 33: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 8                  U.S.C. § 841(a)(1), 841(b)(1)(A)
 9          TAPIA-ALVARADO is one of Peinado’s runner. As described above, he was arrested
10 when he arrived to deliver a kilogram of heron to POLLESTAD on December 5, 2019. During
11 a search of his Bellevue apartment, investigators recovered over $4,700 and an additional 623
12 grams of heroin.
13        TAPIA-ALVARADO has one prior immigrations arrest, but does not appear to have
14 any criminal history.
15          TAPIA-ALVARADO is a citizen of Mexico, but his immigration status is unknown at
16 this time.
17
18                       RODRIGUEZ-MORENO Indictment (CR20-136JCC)
19          1.       Laura RODRIGUEZ-MORENO
20          RODRIGUEZ-MORENO is charged with the following five crimes:
21                 Count 1: Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 841(a)(1),
                    841(b)(1)(A), 841(b)(1)(B), 841(b)(1)(C) and 846
22
                   Count 3: Distribution of Methamphetamine and Heroin, 18 U.S.C. § 2; 21 U.S.C.
23                  § 841(a)(1), 841(b)(1)(A), 841(b)(1)(C)
24                 Count 4: Possession of Methamphetamine with the Intent to Distribute, 18
25                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)

26                 Count 5: Distribution of Fentanyl, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                    841(b)(1)(B)
27
                   Count 6: Possession of Methamphetamine with the Intent to Distribute, 18
28                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
     U.S. Memo in Support of Detention - 18                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 19 of 24




 1
             RODRIGUEZ-MORENO and her husband, Jose MORALES-FLORES, distributed
 2
     large amounts of methamphetamine, heroin and fentanyl out of their restaurant, Fuente de
 3
     Café, in Lake Stevens, Washington. They regularly utilized their 18-year-old son Omar
 4
     ISRAEL-MORALES to further their drug trafficking activities, and were undeterred by their
 5
     son’s arrest in April 2020. Two firearms and more than $20,000 were seized from her
 6
     residence after her arrest.
 7
             RODRIGUEZ-MORENO does not have any criminal history.
 8
             RODRIGUEZ-MORENO is a citizen of Mexico and ICE has lodged a detainer for her.
 9
     She is believed to have significant ties to Mexico and more than $20,000 was recovered from
10
     the family home at the time of her arrest.
11
             2.       Jose MORALES-FLORES
12
             RODRIGUEZ-MORENO is charged with the following five crimes:
13
                   Count 1: Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 841(a)(1),
14                  841(b)(1)(A), 841(b)(1)(B), 841(b)(1)(C) and 846
15                 Count 3: Distribution of Methamphetamine and Heroin, 18 U.S.C. § 2; 21 U.S.C.
                    § 841(a)(1), 841(b)(1)(A), 841(b)(1)(C)
16
                   Count 4: Possession of Methamphetamine with the Intent to Distribute, 18
17                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
18                 Count 6: Possession of Methamphetamine with the Intent to Distribute, 18
19                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)

20                 Count 7: Possession of Fentanyl with the Intent to Distribute, 18 U.S.C. § 2; 21
                    U.S.C. § 841(a)(1), 841(b)(1)(B)
21
             As stated above, Jose MORALES-FLORES worked with his wife and his son to
22
     distribute large amounts of methamphetamine, heroin and fentanyl. Prior to the souring of
23
     their relationship, MORALES-FLORES worked in conjunction with Abraham Guerrero-
24
     Serrano to deliver multiple pounds of methamphetamine to several different individuals. One
25
     of those individuals was Gerardo ARIAS-GARCIA, who received 18 pounds of
26
     methamphetamine between May 29, 2020 and June 5, 2020. As stated above, two firearms
27
     and more than $20,000 were seized from his residence.
28
      U.S. Memo in Support of Detention - 19                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 20 of 24




 1          MORALES-FLORES does not have any criminal history.
 2          MORALES-FLORES’ citizenship and immigration status is unknown at this time.
 3 MORALES-FLORES is believed to have significant ties to Mexico and a large amount of cash
 4 was recovered from the family home at the time of his arrest.
 5          3.       Omar ISRAEL-MORALES
 6          ISRAEL-MORALES is charged with the following five crimes:
 7                Count 1: Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 841(a)(1),
                   841(b)(1)(A), 841(b)(1)(B), 841(b)(1)(C) and 846
 8
                  Count 2: Possession of Fentanyl with the Intent to Distribute, 18 U.S.C. § 2; 21
 9                 U.S.C. § 841(a)(1), 841(b)(1)(B)
10                Count 4: Possession of Methamphetamine with the Intent to Distribute, 18
                   U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
11
                  Count 6: Possession of Methamphetamine with the Intent to Distribute, 18
12                 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
13                Count 7: Possession of Fentanyl with the Intent to Distribute, 18 U.S.C. § 2; 21
14                 U.S.C. § 841(a)(1), 841(b)(1)(B)

15          ISRAEL-MORALES helped his parents distribute large quantities of drugs. Similar to
16 his father’s work with Abraham Guerrero-Serrano, ISRAEL-MORALES also worked with his
17 peer Joaquin GUERRERO-SERRANO and the Mexican source of supply, Omar Peinado, to
18 distribute drugs in the greater King County/Snohomish County area. Furthermore, following
19 in his parent’s footsteps, it appeared from the intercepted conversations that ISRAEL-
20 MORALES attempted to acquire drugs of his own to redistribute for himself and branch out
21 from the family business.
22          ISRAEL-MORALES does not have any criminal history.
23          ISRAEL-MORALES’ citizenship and immigration status is unknown at this time.
24          4.       Joaquin GUERRERO-SERRANO
25          GUERRERO-SERRANO is charged with the following two crimes:
26                Count 1: Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 841(a)(1),
                   841(b)(1)(B) and 846
27
                  Count 2: Possession of Fentanyl with the Intent to Distribute, 18 U.S.C. § 2; 21
28                 U.S.C. § 841(a)(1), 841(b)(1)(B)
     U.S. Memo in Support of Detention - 20                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
                Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 21 of 24




 1
             Joaquin GUERRERO-SERRANO worked in conjunction with RODRIGUEZ-
 2
     MORENO, MORALES-FLORES, ISARAEL-MORALES locally, and his brother Abraham
 3
     Guerrero-Serrano in California and their partner Omar Peinado in Mexico, to distribute
 4
     methamphetamine, heroin and fentanyl in the Western District of Washington.
 5
             GUERRERO-SERRANO appears to have been arrested and removed from the United
 6
     States in 2012 and 2017, but does not appear to have any criminal history.
 7
             GUERRERO-SERRANO is a citizen of Mexico, but his immigration status is unknown
 8
     at this time.
 9
             5.       Samantha HERNANDEZ
10
             HERNANDEZ is charged with the following two crimes:
11
                       Count 4: Possession of Methamphetamine with the Intent to Distribute, 18
12                      U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
13                     Count 7: Possession of Fentanyl with the Intent to Distribute, 18 U.S.C. § 2;
                        21 U.S.C. § 841(a)(1), 841(b)(1)(B)
14
             HERNANDEZ obtained large amounts of methamphetamine and pills containing
15
     fentanyl to distribute to others.           Intercepted conversations and images from her phone
16
     established that she was a pound-level dealer of methamphetamine and regularly obtained
17
     1,500 to 3,000 pills containing fentanyl to redistribute. Investigators recovered approximately
18
     $10,000 at the time of her arrest.
19
             HERNANDEZ has one immigration arrest from 2017, but does not have any criminal
20
     history.
21
             HERNANDEZ is a citizen of El Salvador, but her immigration status is unknown at
22
     this time.
23
24
25                                     Lerma-Jaras Complaint (MJ20-560)

26           1.       Jesus Daniel LERMA-JARAS
             LERMA-JARAS is charged with the following eight crimes:
27
                   Count 1: Conspiracy to Distribute Heroin and Methamphetamine, 21 U.S.C.
28                  § 841(a)(1), 841(b)(1)(A) and 846
      U.S. Memo in Support of Detention - 21                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
             Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 22 of 24




 1
                  Count 2: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
 2                 841(b)(1)(C)
 3                Count 3: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                   841(b)(1)(C)
 4
                  Count 4: Distribution of Methamphetamine, 18 U.S.C. § 2; 21 U.S.C.
 5                 § 841(a)(1), 841(b)(1)(B)
 6                Count 5: Possession of Heroin with the Intent to Distribute, 18 U.S.C. § 2; 21
 7                 U.S.C. § 841(a)(1), 841(b)(1)(B)

 8                Count 6: Possession of a Stolen Firearm, 18 U.S.C. § 922(j) and 924(a)(2)

 9                Count 10: Distribution of Heroin and Methamphetamine, 18 U.S.C. § 2; 21
                   U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
10
                  Count 11: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
11                 841(b)(1)(B)
12          LERMA-JARAS and GONZALEZ-TORRES have worked together to distribute large
13 amounts of methamphetamine and heroin since 2018. Two confidential sources (CS) made a
14 series of controlled buys from each defendant. On a couple of occasions, LERMA-JARAS
15 sent GONZALEZ-TORRES to deliver the drugs. Both men were arrested, on separate
16 occasions (LERMA-JARAS in November 2018 and GONZALEZ-TORRES in June 2019) and
17 a large amount of drugs was recovered from each. During the 2018 search of LERMA-JARAS’
18 home, investigators recovered more than a pound of heroin and five firearm, three of which
19 had been reported stolen. At the time of his arrest on September 1, 2020, investigators located
20 four more firearms.
21       LERMA-JARAS does not have any criminal history.
22          LERMA-JARAS’ citizenship and immigration status is unknown at this time.
23
24          2.       Lionel GONZALEZ-TORRES
25          GONZALEZ-TORRES is charged with the following seven crimes:
26                Count 1: Conspiracy to Distribute Heroin and Methamphetamine, 21 U.S.C.
                   § 841(a)(1), 841(b)(1)(A) and 846
27
28
     U.S. Memo in Support of Detention - 22                                           UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5200
     U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
     U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
     U.S. v. Barraza Vizcarra, MJ20-561
              Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 23 of 24




 1                 Count 2: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                    841(b)(1)(C)
 2
                   Count 7: Distribution of Heroin and Methamphetamine, 18 U.S.C. § 2; 21
 3                  U.S.C. § 841(a)(1), 841(b)(1)(B)
 4                 Count 8: Distribution of Heroin and Methamphetamine, 18 U.S.C. § 2; 21
                    U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)
 5
                   Count 9: Possession of Heroin and Methamphetamine with the Intent to
 6                  Distribute, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A), 841(b)(1)(B)
 7                 Count 10: Distribution of Heroin and Methamphetamine, 18 U.S.C. § 2; 21
 8                  U.S.C. § 841(a)(1), 841(b)(1)(B), 841(b)(1)(C)

 9                 Count 11: Distribution of Heroin, 18 U.S.C. § 2; 21 U.S.C. § 841(a)(1),
                    841(b)(1)(B)
10
             As just stated, GONZALEZ-TORRES has worked with LERMA-JARAS to distribute
11
     large amounts of methamphetamine and heroin since 2018. On June 20, 2019, GONZALEZ-
12
     TORRES was arrested on his way to deliver a pound of heroin and an ounce of
13
     methamphetamine to a CS.                   After recovering those drugs, investigators searched
14
     GONZALEZ-TORRES’ residence and located approximately two ounces of heroin, three
15
     pounds of methamphetamine, some cocaine and $7,540. After his recent arrest on September
16
     1, 2020, investigators recovered more than a kilogram of heroin from his vehicle and close to
17
     another kilogram inside his residence. They also recovered close to 300 pills suspected to
18
     contain fentanyl.
19
             GONZALEZ-TORRES does not have any criminal history.
20
             GONZALEZ-TORRES’ citizenship and immigration status is unknown at this time.
21
22
                                         Vizcarra Complaint (MJ20-561)
23
             1.       Ricardo Barazza VIZCARRA
24
             BARRAZA VIZCARRA is charged with the following crime:
25
                   Possession of Methamphetamine and Heroin with the Intent to Distribute, 18
26                  U.S.C. § 2; 21 U.S.C. § 841(a)(1), 841(b)(1)(A)
27
28
      U.S. Memo in Support of Detention - 23                                           UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5200
      U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                     SEATTLE, WASHINGTON 98101
      U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;           (206) 553-7970
      U.S. v. Barraza Vizcarra, MJ20-561
                 Case 2:20-cr-00146-JCC Document 15 Filed 09/03/20 Page 24 of 24




 1              On May 31, 2020, investigators observed Jose MORALES-FLORES meet with
 2 VIZCARRA in a parking lot in Kent, Washington. Based on a series of calls between
 3 MORALES-FLORES                     and     Abraham        Guerrero-Serrano,           investigators     believed       that
 4 MORALES-FLORES was delivering a pound or two of methamphetamine to VIZCARRA.
 5 After VIZCARRA’s arrest on September 1, 2020, investigators recovered close to 17
 6 kilograms of methamphetamine, close to a kilogram of heroin, some pills believed to contain
 7 fentanyl and approximately $50,000 in cash.3
 8              VIZCARRA does not have any criminal history.
 9              VIZCARRA’s citizenship and immigration status is unknown at this time.
10
11
                                                   VI.      CONCLUSION.
12
                For the reasons set forth above, the government respectfully submits that these
13
     defendants are unable to overcome the presumption against detention that applies to this
14
     matter, and should therefore be held at the FDC pending trial.
15
                Dated this 3rd day of September, 2020.
16
                                                                    Respectfully submitted,
17
                                                                    BRIAN T. MORAN
18                                                                  United States Attorney
19
20                                                                  /s/ Stephen Hobbs
                                                                    STEPHEN HOBBS
21                                                                  C. ANDREW COLASURDO
                                                                    Assistant United States Attorneys
22                                                                  700 Stewart Street, Suite 5220
23                                                                  Seattle, Washington 98101
                                                                    Phone: 206-553-4301
24                                                                  E-mail: stephen.p.hobbs@usdoj.gov
25
26
27
     3
         In the Complaint it was alleged that investigators located approximately 20 to 30 pounds of heroin
28 in the basement. Those packages are now believed to contain methamphetamine instead.
         U.S. Memo in Support of Detention - 24                                                  UNITED STATES ATTORNEY
                                                                                                700 STEWART STREET, SUITE 5200
         U.S. v. Rodriguez-Moreno, et al, CR20-136JCC;                                            SEATTLE, WASHINGTON 98101
         U.S. v. Villasenor, et al, CR20-137RAJ; U.S. v. Lerma-Jaras, et al, MJ20-560;                  (206) 553-7970
         U.S. v. Barraza Vizcarra, MJ20-561
